29 So. 3d 1207 (2010)
George Andrew GRIFFITH, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-3792.
District Court of Appeal of Florida, First District.
March 17, 2010.
James Owens, Public Defender, and Sara K. Dyehouse, Assistant Public Defender, Pensacola, for Petitioner.
Bill McCollum, Attorney General, and Trisha Meggs Pate, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and George Andrew Griffith is hereby afforded a belated *1208 appeal of judgment and sentence in Escambia County case number 2007 CF 005700 A. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The circuit court is directed to appoint counsel to represent Mr. Griffith in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
DAVIS, BENTON, and MARSTILLER, JJ., concur.